PER CURIAM.
The defendant, Gregory S. Glasgow, was cited for Driving While Intoxicated, and his driving privileges were suspended pursuant to § 302.505, RSMo 1994, The trial court dismissed the criminal charges holding that the administrative hearing revoking the defendant’s license and the subsequent criminal prosecution violated the Double Jeopardy Clause of the Fifth Amendment. The state appeals.
The Missouri Supreme Court has held that an administrative suspension of driving privileges is not punishment for the purposes of double jeopardy. State v. Mayo, 915 S.W.2d 758, 762-63 (Mo. banc 1996). Consequently, the trial court erred in dismissing the criminal charges, and its order of dismissal is reversed and the cause remanded for disposition.